Exhibit 10.8




FORM OF ESCROW AGREEMENT


This Escrow Agreement is made and entered into as of the ___ day of _________,
2010, by and among ANDERSON & STRUDWICK, INCORPORATED, a Virginia corporation
(the “Underwriter”), QINGDAO FOOTWEAR, INC., a Delaware company (the “Company”)
and SUNTRUST BANK (the “Escrow Agent”).


R E C I T A L S:


A.           The Company proposes to sell a minimum of 833,333 shares of common
stock and a maximum of 1,000,000 shares of common stock (the “Shares”) of the
Company at a price of $_____ per share on a “best efforts, minimum/maximum”
basis (the “Offering”).


B.           The Company has retained the Underwriter, as agent for the Company
to sell the Shares in the Offering, and the Underwriter has agreed to sell the
shares in the Offering as the Company’s agent.


C.           The Escrow Agent is willing to hold the proceeds of the Offering in
escrow pursuant to this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, it is hereby agreed as follows:


1.           Establishment of the Escrow Agent.  Contemporaneously herewith, the
parties have established a non-interest-bearing account with the Escrow Agent,
which escrow account is entitled “Qingdao Footwear, Inc. Escrow Account” (the
“Escrow Account”).  The Underwriter will transfer funds directly to the Escrow
Agent as directed by its customers and will instruct other purchasers of the
Shares to make checks payable to the Escrow Agent.


2.           Escrow Period.  The escrow period (the “Escrow Period”) shall begin
with the commencement of the Offering and shall terminate upon the earlier to
occur of the following dates:


(a)           the date on which the Escrow Agent confirms that it has received
in the Escrow Account gross proceeds of $_____________, representing the funds
necessary to purchase the Shares (the “Maximum”);


(b)           December 31, 2010; or


(c)           the date on which the Underwriter and the Company notify the
Escrow Agent in writing that the Offering has been terminated.


During the Escrow Period, the Company is aware and understands that it is not
entitled to any funds received into escrow and no amounts deposited in the
Escrow Account shall become the property of the Company or any other entity, or
be subject to the debts of the Company or any other entity.


3.           Deposits into the Escrow Account.  The Underwriter agrees that it
shall deliver to the Escrow Agent for deposit in the Escrow Account all monies
received from purchasers of the Shares by noon of the next business day after
receipt together with a written account of each sale, which account shall set
forth, among other things, (i) the purchaser’s name and address, (ii) the number
of Shares purchased by the purchaser, (iii) the amount paid therefor by the
purchaser, (iv) whether the consideration received from the purchaser was in the
form of a check, draft or money order, and (v) the purchaser’s social security
or tax identification number.  The Escrow Agent agrees to hold all monies so
deposited in the Escrow Account (the “Escrow Amount”) for the benefit of the
parties hereto until authorized to disburse such monies under the terms of this
Agreement.


4.           Disbursements from the Escrow Account.  In the event the Escrow
Agent does not receive minimum deposits totaling $____________ prior to the
termination of the Escrow Period, or if the Underwriter and the Company notify
the Escrow Agent that the Offering has been terminated, the Escrow Agent shall
promptly refund to each purchaser the amount received from the purchaser,
without deduction, penalty, or expense to the purchaser, and the Escrow Agent
shall notify the Company and the Underwriter of its distribution of the
funds.  The purchase money returned to each purchaser shall be free and clear of
any and all claims of the Company or any of its creditors.


 
 

--------------------------------------------------------------------------------

 
 
In the event the Escrow Agent does not receive minimum deposits totaling
$___________ prior to termination of the Escrow Period, on the Closing Date (as
defined in Section 8), the Escrow Agent shall disburse the Escrow Amount
pursuant to the provisions of Section 6, provided, however, in no event will the
Escrow Amount be released to the Company until such amount is received by the
Escrow Agent in collected funds.  For purposes of this Agreement, the term
“collected funds” shall mean all funds, including fed funds, received by the
Escrow Agent which have cleared normal banking channels.


5.           Collection Procedure.


(a)           The Escrow Agent is hereby authorized to deposit each check in the
Escrow Account.


(b)           In the event any check paid by a purchaser and deposited in the
Escrow Account shall be returned, the Escrow Agent shall notify the Underwriter
by telephone of such occurrence and advise it of the name of the purchaser, the
amount of the check returned, and any other pertinent information.  The Escrow
Agent shall then transmit the returned check directly to the purchaser and shall
transmit the statement previously delivered by the Underwriter relating to such
purchase to the Underwriter.


(c)           If the Company rejects any purchase of Shares for which the Escrow
Agent has already collected funds, the Escrow Agent shall promptly issue a
refund check to the rejected purchaser.  If the Underwriter rejects any purchase
for which the Escrow Agent has not yet collected funds but has submitted the
purchaser’s check for collection, the Escrow Agent shall promptly issue a check
in the amount of the purchaser’s check to the rejected purchaser after the
Escrow Agent has cleared such funds.  If the Escrow Agent has not yet submitted
a rejected purchaser’s check for collection, the Escrow Agent shall promptly
remit the purchaser’s check directly to the purchaser.


6.           Delivery of Escrow Account.


(a)           Prior to the Closing (as defined in Section 8 of this Agreement),
the Underwriter and the Company shall provide the Escrow Agent with a statement,
executed by each party, containing the following information:


(i)           The total number of Shares sold by the Underwriter directly to
purchasers and a list of each purchaser, and the number of Shares purchased by
such purchaser, and specification of the manner in which the Shares should be
issued; and


(ii)           A calculation by the Underwriter and the Company as to the manner
in which the Escrow Account should be distributed to the Company and the
Underwriter and in the event of oversubscription or rejection of certain
purchasers, the aggregate amount to be returned to individual purchasers and a
listing of the exact amount to be returned to each such purchaser.


The Escrow Agent shall hold the Escrow Account and distribute it in accordance
with the above-described statement on the date of Closing or such later date
that it receives the above-described statement.


(b)           Upon termination of the Offering by the Company or the Underwriter
for any reason, the Escrow Agent shall return to the purchasers who contributed
to the Escrow Account the exact amount contributed by them.


7.           Investment of Escrow Account.  The Escrow Agent shall deposit funds
received from purchasers in the Escrow Account, which shall be a
non-interest-bearing bank account at SunTrust Bank.


 
2

--------------------------------------------------------------------------------

 
 
8.           Closing Date.  The “Closing” shall be the date of closing of the
Offering, and the “Closing Date” shall be the date on or subsequent to the date
on which the Escrow Agent has received minimum deposits of at least $___________
in collected funds that is designated to the Escrow Agent by the Underwriter and
the Company as the Closing Date.


9.           Compensation of Escrow Agent.  The Company shall pay the Escrow
Agent a fee for its services hereunder in an amount equal to One Thousand Five
Hundred Dollars ($1,500), which amount shall be paid on the Closing Date.  In
the event the Offering is canceled for any reason, the Company shall pay the
Escrow Agent its fee within ten (10) days after the Escrow Amount is refunded to
purchasers.  No such fee or any other monies whatsoever shall be paid out of or
chargeable to the funds on deposit in the Escrow Account.


10.           Disbursement into Court.  If, at any time, there shall exist any
dispute between the Company, the Underwriter and/or the purchasers with respect
to the holding or disposition of any portion of the Escrow Amount or any other
obligations of the Escrow Agent hereunder, or if at any time the Escrow Agent is
unable to determine, to the Escrow Agent’s sole satisfaction, the proper
disposition of any portion of the Escrow Amount or the Escrow Agent’s proper
actions with respect to its obligations hereunder, or if the Company and the
Underwriter have not within 30 days of the furnishing by the Escrow Agent of a
notice of resignation appointed a successor Escrow Agent to act hereunder, then
the Escrow Agent may, in its sole discretion, take either or both of the
following actions:


(a)           suspend the performance of any of its obligations under this
Escrow Agreement until such dispute or uncertainty shall be resolved to the sole
satisfaction of the Escrow Agent or until a successor Escrow Agent shall have
been appointed (as the case my be); provided however, that the Escrow Agent
shall continue to hold the Escrow Amount in accordance with Section 7 hereof;
and/or


(b)           petition (by means of an interpleader action or any other
appropriate method) any court of competent jurisdiction in Richmond, Virginia,
for instructions with respect to such dispute or uncertainty, and pay into court
all funds held by it in the Escrow Account for holding and disposition in
accordance with the instructions of such court.


The Escrow Agent shall have no liability to the Company, the Underwriter or any
other person with respect to any such suspension of performance or disbursement
into court, specifically including any liability or claimed liability that may
arise, or be alleged to have arisen, out of or as a result of any delay in the
disbursement of funds held in the Escrow Account or any delay in or with respect
to any other action required or requested of the Escrow Agent.


11.           Duties and Rights of the Escrow Agent.  The foregoing agreements
and obligations of the Escrow Agent are subject to the following provisions:


(a)           The Escrow Agent’s duties hereunder are limited solely to the
safekeeping of the Escrow Account in accordance with the terms of this
Agreement.  It is agreed that the duties of the Escrow Agent are only such as
herein specifically provided, being purely of a ministerial nature, and the
Escrow Agent shall incur no liability whatsoever except for negligence, willful
misconduct or bad faith.


(b)           The Escrow Agent is authorized to rely on any document believed by
the Escrow Agent to be authentic in making any delivery of the Escrow Account or
the certificates representing the Shares.  It shall have no responsibility for
the genuineness or the validity of any document or any other item deposited with
it and it shall be fully protected in acting in accordance with this Agreement
or instructions received.


(c)           The Company and the Underwriter hereby waive any suit, claim,
demand or cause of action of any kind which they may have or may assert against
the Escrow Agent arising out of or relating to the execution or performance by
the Escrow Agent of this Agreement, unless such suit, claim, demand or cause of
action is based upon the gross negligence, willful misconduct, or bad faith of
the Escrow Agent.


 
3

--------------------------------------------------------------------------------

 
 
12.           Notices.  It if further agreed as follows:


(a)           All notices given hereunder will be in writing, served by
registered or certified mail, return receipt requested, postage prepaid, or by
hand-delivery, to the parties at the following addresses:


to the Company:
Qingdao Footwear, Inc.
269 First Huashan Road
Jimo City, Qingdao, Shandong, PRC
Attention:  Tao Wang, Chief Executive Officer


to the Underwriter:
Anderson & Strudwick, Incorporated
707 East Main Street, 20th Floor
Richmond, Virginia 23219
Attention:  L. McCarthy Downs, III
Facsimile:  (804) 648-3404


with copy to:
Kaufman & Canoles, P.C.
Three James Center
1051 East Cary Street
12th Floor
Richmond, Virginia 23219
Attention:  Bradley A. Haneberg, Esq.


to the Escrow Agent:
SunTrust Bank
919 East Main Street
7th Floor
Richmond, Virginia 23219
Attention:  Matthew Ward


13.           Miscellaneous.


(a)           This Agreement shall be binding upon, inure to the benefit of and
be enforceable by the parties hereto and their respective successors and
assigns.


(b)           If any provision of this Agreement shall be held invalid by any
court of competent jurisdiction, such holding shall not invalidate any other
provision hereof.


(c)           This Agreement shall be governed by the applicable laws of the
Commonwealth of Virginia.


(d)           This Agreement may not be modified except in writing signed by the
parties hereto.


(e)           All demands, notices, approvals, consents, requests and other
communications hereunder shall be given in the manner provided in this
Agreement.


(f)           This Agreement may be executed in one or more counterparts, and if
executed in more than one counterpart, the executed counterparts shall together
constitute a single instrument.


 
4

--------------------------------------------------------------------------------

 
 
[Qingdao Footwear, Inc. - Escrow Agreement Execution Page]






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in their respective names, all as of the date first above written.




ANDERSON & STRUDWICK, INCORPORATED






By:   __________________________________
L. McCarthy Downs, III
Managing Director






QINGDAO FOOTWEAR, INC.




By:   __________________________________
Name:    Tao Wang
Title:      Chief Executive Officer






SUNTRUST BANK




By:   __________________________________
Name:    Matthew Ward
Title:      Assistant Vice President
 
 
5

--------------------------------------------------------------------------------

 
 
 